DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, 9, 12, 13, 15, 17, 18, 20, 22, 23, 25, 28, 32, 34, 37 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a method for contactless determination of the position of a driven moving portion of an electric motor by means of a plurality of magnetic field sensors, wherein the moving portion is movably arranged with respect to a stator and has a plurality of permanent magnets which generate a moving-portion magnetic field having a plurality of periodically spaced apart maxima, and wherein the plurality of magnetic field sensors are arranged along a movement path of the moving portion, the method comprising: determining, by means of the plurality of magnetic field sensors, a plurality of measured values for a momentary magnetic field that is generated by the plurality of permanent magnets and dependent on the position of the moving portion; selecting a subset of the plurality of measured values, wherein the subset of the plurality of measured values is taken from magnetic field sensors arranged adjacent each other; determining a specific spectral signal component from the subset of the plurality of measured values, the specific spectral signal component having a spatial frequency corresponding to the distance between adjacent like maxima of the moving-portion magnetic field; and determining the position of the driven moving portion by means of the specific spectral signal component, wherein said determining the position of the driven moving portion is performed by means of a phase angle of the specific spectral signal component, and wherein said determining the position of the driven moving portion comprises converting the phase angle of the specific spectral signal component into an offset of the driven moving portion with respect to a known position.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 18, the prior art of record does not teach nor suggest in the claimed combination an electric motor with contactless position determination, comprising: a driven moving portion having a plurality of permanent magnets which generate a moving-portion magnetic field having a plurality of periodically spaced apart maxima; a stator, with said driven moving portion being arranged so as to be movable with respect the stator; a plurality of magnetic field sensors which are arranged along a movement path of the moving portion for measuring the magnetic field present along the movement path; and a position determination unit which receives measured data from the plurality of magnetic field sensors and is configured to: provide a plurality of measured values from the measured data, the plurality of measured values being sampling points for a momentary magnetic field that is generated by the plurality of permanent magnets and dependent on the position of the moving portion, select a subset of the plurality of measured values, wherein the subset of the plurality of measured values is taken from magnetic field sensors arranged adjacent each other, determine a specific spectral signal component from the subset of the plurality of measured values, said specific spectral signal component having the spatial frequency corresponding to the distance between adjacent like maxima of the moving-portion magnetic field, and determine the position of the driven moving portion on the basis of the specific spectral signal component by means of the phase angle of the specific spectral signal component, wherein the position determination unit is configured  Docket No. 10858-100500Page 6 of 20to convert the phase angle of the specific spectral signal component into an offset of the driven moving portion with respect to a known position.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 07/16/2022, with respect to currently amended Claims 1, 4, 5, 9, 12, 13, 15, 17, 18, 20, 22, 23, 25, 28, 32, 34, 37 and 39 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1, 4, 5, 9, 12, 13, 15, 17, 18, 20, 22, 23, 25, 28, 32, 34, 37 and 39 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571) 272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837